Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment reduces the potential thickness of the silicone patch to a maximum of 300 µm. While the prior art does not give a range, only a preferable thickness of 0.5mm, the thickness would reasonably be able to vary some. But where the prior art teaches their silicone strip to be a fingernail surface material, the thickness range would need to be sufficient to provide support while not backed by the real nail, but flexibility when bent. The thickness of the instant application is significantly less than the disclosed thickness of the prior art and does not appear to provide the desired stiffness as the prior art. Instead, the instantly claimed patch would be flexible for application to areas, such as the lips, which would provide significantly more flexibility than the prior art patch, given the difference between movement of the lip surface and the constant nail surface. As such, the skilled artisan would not be motivated to reduce the thickness of the patch made obvious by the prior art to within the instantly claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612